  Case 16-06153         Doc 59     Filed 10/24/18 Entered 10/24/18 13:28:41              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06153
         PARRIS S. GRANT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/24/2016.

         2) The plan was confirmed on 06/27/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/16/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/10/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-06153        Doc 59        Filed 10/24/18 Entered 10/24/18 13:28:41                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $9,169.71
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $9,169.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $756.86
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $406.19
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,163.05

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
ALLIANCE CREDIT SERVICES          Unsecured      2,675.00            NA            NA            0.00        0.00
BANK OF AMERICA                   Unsecured         500.00           NA            NA            0.00        0.00
CCI                               Unsecured      1,454.00            NA            NA            0.00        0.00
CDA PONTIAC                       Unsecured         470.00           NA            NA            0.00        0.00
CHASE CC                          Unsecured         350.00           NA            NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      8,979.20     10,405.20      10,405.20           0.00        0.00
ENHANCED RECOVERY CO L            Unsecured         751.00           NA            NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         381.00        381.25        381.25           0.00        0.00
MIDWEST TITLE LOANS               Unsecured         600.00           NA       2,000.00           0.00        0.00
MIDWEST TITLE LOANS               Secured              NA       2,000.00      2,000.00           0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,454.34       1,454.34      1,454.34           0.00        0.00
QUANTUM3 GROUP LLC                Unsecured      7,809.83            NA         400.00           0.00        0.00
QUANTUM3 GROUP LLC                Secured        8,154.00     16,363.83      15,963.83      6,669.60    1,337.06
T-MOBILE/T-MOBILE USA INC         Unsecured      2,946.52         333.53        333.53           0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         111.94        111.94           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00      3,532.54      3,532.54           0.00        0.00
US DEPT OF EDUCATION              Unsecured      2,890.00       2,904.26      2,904.26           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-06153         Doc 59      Filed 10/24/18 Entered 10/24/18 13:28:41                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,963.83          $6,669.60         $1,337.06
       All Other Secured                                  $2,000.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,963.83          $6,669.60         $1,337.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,523.06                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,163.05
         Disbursements to Creditors                             $8,006.66

TOTAL DISBURSEMENTS :                                                                        $9,169.71


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/24/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
